Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Application
This action is in response to Applicant's filing dated 2 October 2020. Claims 1-20 are presently pending and under consideration by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2 October 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6-8, 11, 12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2017/0364281 A1, hereinafter Chen) in view of Puthiyedath et al (US 9529708 B2, hereinafter Puthiyedath).
Regarding claims 1 and 11, taking claim 1 as exemplary, Chen discloses an information processing apparatus comprising: 5a memory region (See Chen, Fig. 1 disclosing storage system 140 having first and second storage devices 141/142); 
a communication interface that is connected to an access apparatus different from the information processing apparatus (See Chen, Fig. 1, disclosing Storage system 140 connected to applications 110/120 via server 130, or interfaced, with the server and Fig. 8, disclosing implementation including communication unit 809 and [0022], disclosing applications 110 and 120 run on other computing device that can communicate/interface with server 130); 
a storage region that the communication 10interface accesses in response to an access request from the access apparatus
a processor coupled to the memory region and the storage region, and configured to access the memory region and the storage region (See Chen, Fig. 1 disclosing server 130, coupled to storage devices 141/143 and Fig. 8 disclosing implementation with CPU 801, bus 804, I/O interface 805, and RAM 803 and storage unit 808), 
wherein lIthe processor configured to control an access to the memory region and an access to the storage region (See Chen, Fig. 1, disclosing server system as the only access point for memory regions in storage system, 140 and [0022], the server is configured to manage and otherwise control operations of the storage system 140), and  
the processor is configured to control, based on a state of one or more first accesses to the memory 20region and the storage region, a timing of executing a second access to the storage region that the communication interface makes (See Chen, [0035], disclosing the server sets I/O delay time of a storage device to a threshold delay time, and [0038], disclosing an updated I/O delay time and where a first access processes according to an original I/O delay and a second access is therefore controlled by the server as to the timing execution of second accesses after the updated I/O delay has been adjusted).  
Chen does not expressly disclose the processor comprises a memory controller used to control access to memory. 
However, Puthiyedath discloses the use of a memory controller to control access to memory and storage regions (See Puthiyedath, Fig. 1, disclosing integrated memory controller/NVRAM controller coupled to and the sole means of access to memory and storage subsystem 180).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the storage system of Chen with the integrated memory controller of Puthiyedath as nearly all memory systems employ a memory controller and the integrated controller allows for the use of NVRAM allowing for coalescing all persistent storage into one NVRAM platform for fully persistent byte addressable data store (See Puthiyedath, Col. 4, lines 5-14).25

Regarding claims 2 and 12, taking claim 2 as exemplary, Chen in view of Puthiyedath disclosed the information processing apparatus according to 18Fujitsu Ref. No. 19-01460 claim 1 as described hereinabove. Chen further wherein when the state of the one or more first accesses satisfies a condition for suppressing access congestion in the memory controller, the access 5congestion being caused by execution of the one or more first accesses and the second access, the processor causes the communication interface to execute the second access (See Chen, [0049], disclosing determining whether I/O delay times need adjustment based on a target throughput and therefore causing execution of second accesses according to adjusted/unadjusted I/O delay as necessary).  

10Regarding claims 6 and 16, taking claim 16 as exemplary, Chen in view of Puthiyedath disclosed the information processing apparatus according to claim 2 as described hereinabove. Chen further discloses wherein, the condition is satisfied when, among M access lIcounts (where M is an integer of two or more) of the one or more first accesses that the processor obtains at regular time intervals, L or more access counts (where - is an integer of two or more and M or less) are below a threshold (See Chen, [0058] and Table 1, disclosing a queue depth of greater than 2 and an associated acceptable I/O delay time and IOPS, which is an acceptable threshold in relation to the queue depth/access count, and in the case of the queue depth being M and L).  

Regarding claims 7 and 17, taking claim 7 as exemplary, Chen in view of Puthiyedath disclosed the information processing apparatus according to claim 2 as described hereinabove. Chen further discloses wherein the condition is satisfied when M access counts (where M is an integer of two or more) of the one or 25more first accesses that the processor obtains at50Fujitsu Ref. No. 19-01460 regular time intervals are all below a threshold (See Chen, [0058] and Table 1, disclosing a queue depth of greater than 2 and an associated acceptable I/O delay time and IOPS, which is an acceptable threshold in relation to the queue depth/access count).  

Regarding claims 8 and 18, taking claim 8 as exemplary, Chen in view of Puthiyedath disclosed the information processing apparatus according to claim 2 as described hereinabove. Chen further discloses wherein 5the condition is satisfied when an average access count of M access counts (where M is an integer of two or more) of the one or more first accesses that the processor obtains at regular time intervals is below a threshold (See Chen, [0058] and Table 1, disclosing a queue depth of greater than 2 and an associated acceptable I/O delay time and IOPS, which is an acceptable threshold in relation to the queue depth/access count). 

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2017/0364281 A1, hereinafter Chen) in view of Puthiyedath et al (US 9529708 B2, hereinafter Puthiyedath), further in view of Zhu et al (US 2020/0278808 A1, hereinafter Zhu).
Regarding claims 3 and 13, taking claim 3 as exemplary, Chen in view Puthiyedath disclosed the information processing apparatus according to claim 2 as described hereinabove. Neither Chen nor Puthiyedath discloses wherein: the processor comprising a queue that stores the access request from the access apparatus; and when the state of the one or more first lIaccesses satisfies the condition, the processor notifies the communication interface of the access request stored in the queue. Chen do
However, Zhu discloses wherein: the processor comprising a queue that stores the access request from the access apparatus (See Zhu, Fig. 1 disclosing controller 115 having processor 117 and queues 130); and when the state of the one or more first lIaccesses satisfies the condition, the processor notifies the communication interface of the access request stored in the queue (See Zhu, [0026] and [0027], disclosing storing received commands in a command queue and when an execution criteria satisfies a threshold, executing commands).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the throughput adjustable memory system of Chen and Puthiyedath with the access queue of Zhu as it allows for data bus utilization optimization for different workloads and thereby reducing the overall latency in the memory system (See Zhu, [0015]).

Claims 4, 5, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2017/0364281 A1, hereinafter Chen) in view of Puthiyedath et al (US 9529708 B2, hereinafter Puthiyedath), further in view of Das et al (US 2017/0277655 A1, hereinafter Das).
Regarding claims 4 and 14, taking claim 4 as exemplary, Chen in view of Puthiyedath disclosed the information processing apparatus according to 20claim 2 as described hereinabove. Neither Chen nor 
However, Das discloses wherein upon receipt of an acquisition request for the storage region from the access apparatus (See Das, 0062], sending a remote memory request), the processor reserves a storing region having a size assigned by the acquisition request in the storage 25region, and transmits an acquisition response 19Fujitsu Ref. No. 19-01460 including information that specifies a position of the reserved storing region to the access apparatus (See Das, [0064], allocating a region of remote local memory, granting a lease on the memory region to the requesting server and [0065], sending notification to the requesting server of the granted memory including address).
 It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the throughput adjustable memory system of Chen and Puthiyedath with the RDMA cache extension of Das as its allows for enhanced performance by reducing how often non-volatile mass storage devices need to be used for storage of temporary data (See Das [0017]).

Regarding claims 5 and 15, taking claim 5 as exemplary, Chen in view of Puthiyedath, further in view of Das disclosed the information processing apparatus according to 5claim 4 as described hereinabove. Das further discloses wherein the access request is transmitted from the access apparatus after the processor transmits the acquisition response (See Das, Fig. 4, disclosing data storage 414 after notification by requesting server 410 of remote memory request grant 408), and includes the information that specifies the position of the reserved storing region and the size of the reserved 10storing region (See Das, [0062] and [0065], disclosing an amount of requested memory and address of granted remote memory).  

Claims 9, 10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2017/0364281 A1, hereinafter Chen) in view of Puthiyedath et al (US 9529708 B2, hereinafter Puthiyedath), further in view of Deng et al (US 2018/0067685, hereinafter Deng), 
Regarding claims 9 and 19, taking claim 9 as exemplary, Chen in view of Puthiyedath disclosed the information processing apparatus according to claim 1 as described hereinabove. Neither Chen not Puthiyedath discloses wherein in a case where the processor detects completion of the second access made by the lIcommunication interface, the processor transmits a completion response of the access request to the access apparatus via the communication interface.  
However, Deng discloses wherein in a case where the processor detects completion of the second access made by the lIcommunication interface, the processor transmits a completion response of the access request to the access apparatus via the communication interface (See Deng, Fig. 4, step 205 disclosing sending from the server to the host an NVMe completion instruction via RDMA and corresponding paragraphs [0141] and [0142]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the throughput adjustable memory system of Chen and Puthiyedath with the completion confirmation of Deng as it allows for the terminal making the access request to confirm completion of its request (See Deng [0142]). 

Regarding claims 10 and 20, taking claim 10 as exemplary, Chen in view of Puthiyedath disclosed the information processing apparatus according to 20claim 1 as described hereinabove. Neither Chen nor Puthiyedath further disclose wherein the access request is a Remote Direct Memory Access (RDMA) transfer request. 
However, Deng discloses wherein the access request is a Remote Direct Memory Access (RDMA) transfer request (See Deng, [0089], disclosing the use of DRMA protocol for information transmission).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the throughput adjustable memory system of Chen and 


EXAMINER’S NOTE
	
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H KWONG whose telephone number is (571)272-8691.  The examiner can normally be reached on Monday-Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/ADAM M QUELER/Supervisory Patent Examiner, Art Unit 2137                                                                                                                                                                                                        



/E.H.K/Examiner, Art Unit 2137